Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2019

                                       No. 04-19-00391-CV

                     PHILLIPS MOTORS CO. and Mansour R. Mansour,
                                   Appellant

                                                 v.

                                   MILLION AUTO PARTS,
                                         Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                Trial Court No. 2019CV00722
                            Honorable Melissa Vara, Judge Presiding


                                          ORDER
        On September 9, 2019, appellant, appearing pro se, filed an amended brief in this appeal.
On September 13, 2019, the clerk of this court sent a letter to appellant notifying him that the
amended brief did not contain a certificate of service. The letter directed appellant to provide the
clerk of this court with proof that appellee had been served with a copy of the amended brief. In
response, appellant filed a copy of a certificate of service, but it fails to show that a copy of the
amended brief was served on appellee.

       The clerk of this court is ORDERED to mail a copy of appellant’s amended brief to the
appellee at its last known address: 9651 New Laredo Hwy, San Antonio, Texas, 78211.

       Appellee’s brief is due on or before November 26, 2019.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk